Exhibit 10.8

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This Amendment No. 2 to the Employment Agreement (“Amendment”) is entered into
as of this 14th day of March, 2006, between Knoll, Inc., a Delaware corporation
(the “Company”), and Andrew B. Cogan (“Executive”).

WHEREAS, the parties wish to amend the March 23, 2001 Employment Agreement
between Executive and the Company, as amended (“Agreement”) in accordance with
the direction of the Compensation Committee of the Company’s Board of Directors,
as hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to become legally bound, the
parties agree as follows:

1. All defined terms contained in this Amendment shall have the meanings
ascribed to them in the Agreement.

2. Except as specifically set forth herein, the terms of the Agreement shall
remain unchanged.

3. Sections 5.04 (a) and 5.04 (b) of the Agreement are amended and restated as
follows, as of the date hereof:

5.04. Compensation upon Termination. (a) In the event of termination of
Executive’s employment by the Company (other than for Cause or Disability), or
in the event of termination of Executive’s employment by the Company as a result
of the Company’s failure to renew this Agreement, or in the event of a
termination of Executive’s employment by Executive following a breach of a
material provision of this Agreement by the Company, provided that the Executive
has given advance written notice to the Company, identifying the basis for the
breach in reasonable detail and, except in the event of a failure to pay Base
Salary, giving the Company 30 days’ opportunity to cure, the Company shall pay
Executive an amount equal to the sum of (i) 200% of the Executive’s then current
Base Salary, payable in twenty-four equal monthly installments following the
date of such termination, plus (ii) the average of the annual bonuses paid to
Executive pursuant to Section 3.01(c) hereof for the two completed fiscal years
of the Company that immediately preceded the fiscal year of the Executive’s
termination of employment (“Termination Pay”), payable in twelve consecutive
equal monthly installments following the date of such termination; provided,
however, that in order to comply with Internal Revenue Code Section 409A, the
payout of the Termination Pay shall be as follows:



--------------------------------------------------------------------------------

  (x) The first six monthly installments shall be paid to Executive on the
six-month anniversary of the date of Executive’s termination of employment; and

 

  (y) The next eighteen monthly installments (six in the case of the amount due
in 5.04(a)(ii) above) shall be paid to Executive one installment each on the
seventh through eighteenth (twelve in the case of the amount due in
Section 5.04(a)(ii) above) anniversaries of the date of Executive’s termination
of employment.

(b) The Executive’s rights upon termination of employment with respect to stock
options, restricted stock or other incentive awards shall be governed by the
terms and conditions of any stock option agreements, restricted stock agreements
or as established by the Company with respect to such awards.

IN WITNESS WHEREOF, each of the parties has duly executed this Agreement
effective as of the date first above written.

 

KNOLL, INC.

By:  

/s/ Barry L. McCabe

 

Name: Barry L. McCabe

  Title: Chief Financial Officer  

/s/ Andrew B. Cogan

 

Andrew B. Cogan

 

 

 

 

2